76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Binh Si BANH, Defendant-Appellant.
No. 95-55041.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1995.*Decided Feb. 2, 1996.

1
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and HAGEN**, District Judge.


2
MEMORANDUM***


3
Appellant Binh Si Banh appeals the district court's denial of his motion for relief pursuant to 28 U.S.C. § 2255.   In his opening brief, Banh requests appointment of appellate counsel.


4
A de novo review of Banh's § 2255 motion reveals that it has no merit.   Banh's request for counsel is therefore denied.   The judgment of the district court is affirmed for the reasons stated in the district judge's order entered December 16, 1994.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Hon.  David Warner Hagen, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3